BkogdeN, J.,
dissenting: I do not dissent upon tbe ground that tbe decision of tbe Court is not in full accord witb tbe precedents heretofore established in this jurisdiction. I do not concur in either tbe reasoning or tbe righteousness of tbe precendents. In tbe case at bar tbe plaintiff testified expressly that sbe was satisfied witb tbe operation of tbe car, and certainly, sbe was satisfied witb tbe driver. Hence I see no particular reason why tbe Court should be more solicitous for her welfare than sbe was for her own'safety.
No court would permit an employee to recover damages for tbe mere negligence of bis employer if tbe employee selected, according to bis own notion and judgment, tbe tools and appliances witb which to perform bis work, and also, selected, according to bis own notion and judgment tbe place of tbe work and tbe methods of discharging bis duties. Notwithstanding, a gratuitous passenger or thumb-rider can voluntarily select, according to bis own notion and judgment, tbe vehicle in which to make tbe journey, tbe equipment of same, tbe driver thereof, and tbe route of travel. Moreover, if be is injured by tbe negligence of bis own driver,' or tbe defect of bis own vehicle, or its equipment, so selected and approved, be may recover damages. Thus, a thumb-rider or guest receives tbe full blessing of tbe law, although the same, *580under similar circumstances, is promptly denied to a workman wlio toils and sweats in the field or factory. Lapsing into the muddy language of the back alley, it is rather difficult to be reconciled to the idea that a person can recover damages for being bitten by his own dog.
Our decisions upon the subject are to the effect that the driver of a car owes the duty of ordinary care to a thumb-rider or guest; that is, to furnish a reasonably safe place or vehicle in which to travel' and a reasonably safe driver. This is identically the duty that an employer owes to an employee. So that, under the law, when a thumb-rider steps into an automobile, thereupon he becomes the employee of the driver so far as liability is concerned. If there is a defective bolt or screw, unknown to the driver, and as a result there is a collision, the driver pays in terms of his own life or limb and is without legal remedy, but not so with the thumb-rider who sits by his side. He is the favorite of the law, and can recover damages.
The implications arising from the application of liability for injuries to guests has resulted in sharp divergence of judicial reasoning upon the subject, and this divergence within the past few years, has found pen and tongue and voice in the courts and law-making bodies throughout the country.
Obviously the driver of an automobile ought not to be permitted to accept another person as a guest and then proceed to break him to pieces along the route of travel. At the outset, however, it is not to be supposed that the driver is less careful for the safety of the guest than he is for his own for the reason that they usually suffer the same fate. Some courts dealing with the question, in order to approve liability— perhaps as a method of curbing and discouraging reckless driving — have undertaken to work out the rights of the parties upon the theory of treating the rider as a licensee. Thus, if a person enters upon the premises of another, while he must take the premises as he finds it, the owner of the premises must refrain from doing anything to increase the hazard of the licensee while upon the premises. Extending this analogy to automobiles, we have this situation: The automobile is the premises. Hence, when the guest steps into an automobile, he is upon the premises of the owner or driver, and such driver or owner must not, by active negligence, increase the hazard while such licensee is upon such premises. But it seems to me that the analogy disintegrates. The so-called premises is a moving vehicle, changing its position at every instant of time. The guest wants the premises to move, and ordinarily, as in the case at bar, is not averse to fast movement. Thus it would seem that the driver is as much a permanent condition of moving X^remises as bolts and screws, and valves and tubes. If the rider assumes the risk of such bolts and tubes and valves, it is hard to understand *581why he does not also accept the risk of the driver, who must be a permanent part of the “premises” of a moving vehicle, for without the driver, the vehicle would not move at all. The analogy strikes me as an effort to put new wine in old bottles, and the fallacy of that experiment was pointed out about two thousand years ago.
Furthermore, if a thumb-rider or guest is deemed to be a licensee, he is no more than a bare or permissive licensee, because he comes “upon the premises” ordinarily for his own exclusive pleasure and benefit, and in such event is denied recovery, except in automobile cases, unless there was wilful or wanton negligence.
Some courts have denied recovery, by rule of law or hare judicial decision, unless there was evidence of wilful and wanton negligence or gross negligence. This position is now maintained in Massachusetts, Georgia, Virginia, and Washington. See Massaletti v. Fitzroy (Massachusetts), 118 N. E., 168; Slaton v. Hall (Georgia), 158 S. E., 747; Boggs v. Plybon (Virginia), 160 S. E., 77. The Virginia Court in the Boggs case, supra, states the principle in these convincing words: “To hold that a guest who, for his own pleasure, is driving with his host, may recover from him for injuries, suffered where there is no culpable negligence, shocks one’s sense of justice. The driver is often not an expert and makes no implied representations beyond these, namely, that he will not knowingly or wantonly add to those perils which may ordinarily be expected and that there are no known defects in the car which makes its operation particularly hazardous. Beyond this all risks are assumed. While automobiles in themselves may not be dangerous instrumentalities, yet their use carries with them dangers that cannot be forgotten.”
The Michigan Court, in Naudzius v. Lahr, 234 N. W., 581, 74 A. L. R., 1189, in approving the constitutionality of a statute denying liability to a guest “unless such accident shall have been caused by the gross negligence or wilful and wanton misconduct of the owner or operator of such motor vehicle,” etc., said: “It would be threshing old straw to discuss the accepted fact that the motor car has presented social, financial, and governmental problems which justify the Legislature in reasonably classifying it apart from other vehicles in the enactment of laws. . . . Generally, gratuitous passengers are relatives or friends. Exceptionally, they are mere acquaintances, invited chance pedestrians, or those who deliberately solicit rides. Since the rule of liability was announced . . . there has been considerable litigation between guests and hosts. Some between husband and wife or other close relatives has found its way to this Court. ... In many, probably most, of tho cases between relatives or friends the real defendant is an insurance company. Ordinary negligence is not hard to prove if guest and host cooperate to that end. It is conceivable that such actions are not always *582unattended by collusion, perjury, and consequent fraud upon tbe court. While we may accept tbe contention tbat paid insurers are not objects of special consideration by tbe Legislature, it is inadmissible for tbe court to consider a law from tbe viewpoint tbat they are not entitled to a proper trial, and bonest determination of liability in a lawsuit. Nor are insurance companies alone interested in tbe question. Tbe results of verdicts are mirrored in insurance rates, and tbe law provides a possible reason in tbe purse of tbe motor owning public, most of wbom carry liability insurance. It is not inconceivable tbat some passengers wbo solicit rides may manufacture claims for liability. Groups of young folks, engaged upon a joint enterprise of social enjoyment in a borrowed car, bave been known to combine to charge tbe owner for an accident. Tbe law also has social features. It is well known tbat drivers hesitate to take neighbors for a ride or to assist on bis way a weary traveler because of potential liability for injuries. Few, if indeed any, of these features seem to bave manifested themselves in tbe use of other vehicles than motor cars.”
Tbe Supreme Court of tbe United States, in Silver v. Silver, 280 U. S., 117, 74 L. Ed., 221, in upholding tbe constitutionality of tbe Connecticut statute, said: “In this day of almost universal highway transportation by motor car, we cannot say tbat abuses originating in tbe multiplicity of suits growing out of tbe gratuitous carriage of passengers in automobiles do not present so conspicuous an example of what the legislature may regard as an evil, as to justify legislation aimed at it, even though some abuses may not be bit.”
Tbe reasoning of tbe Michigan Court and tbe Supreme Court of tbe United States is based upon tbe idea tbat automobile transportation lies in a new and practical field of law and should be dealt with as such, without attempting to force analogies under tbe concept of licensor, licensee, invitor, invitee, or whatnot.
Many other states in recent years have by statute denied tbe right of a thumb-rider or guest to recover against tbe owner or operator of tbe car unless there was gross negligence, wilful or wanton misconduct or reckless disregard for tbe rights of others or intoxication. These states are as follows: California Laws of 1931, Colorado Laws of 1931, chapter 118, Connecticut Laws of 1927, Delaware Laws of 1929, chapter 270, Idaho Laws of 1931, Illinois Laws of 1931, Kentucky Laws of 1930, Indiana Laws of 1929, Iowa Laws of 1927, Kansas Laws of 1931, Michigan Laws of 1929, Montana Laws of 1931, chapter 195, Oregon Laws of 1927, South Carolina Civil Code, 1932, Yolume 3, section 5908, Texas Laws of 1931, chapter 225, Vermont Laws of 1929, Wyoming Laws of 1931, chapter 2. Thus there are approximately twenty states tbat limit recovery by statute and four states tbat accomplish tbe same result by rule of law. Therefore, it can no longer be said tbat tbe *583majority view favors recovery. Indeed, it would seem to be clear that there is a rising tide of judicial and legislative determination to put an end to thumb-rider philosophy of recovery. Certainly, if this philosophy had been known in ancient times, it would doubtless have subjected the Good Samaritan to a damage suit in the event his beast had been a bit unruly or lacking in ordinary surefootedness on the Jericho road. See American Bar Association Journal, April, 1933, page 231; Ill. Law Review, March, 1932, page 829.